Citation Nr: 1541897	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Propriety of the rating reduction for service-connected prostate cancer from 100 percent to noncompensable effective November 1, 2013.

2.  Entitlement to a compensable rating for service-connected prostate cancer effective November 1, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held before the Board in September 2014.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran's prostate cancer has shown to have improved during the entire period on appeal.

2.  After November 1, 2013, the Veteran's status post prostate cancer, status post prostatectomy, resulted in requiring wearing of an absorbent material which must be changed two to four times per day but not more than four times per day.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 100 percent rating for prostate cancer beginning on November 1, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The criteria for a disability rating of 40 percent for the Veteran's prostate cancer beginning on November 1, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of Reduction

Service connection for prostate cancer was established in a July 2011 rating decision and the RO assigned a 100 percent evaluation effective November 30, 2010.

The RO issued the January 2013 rating decision, proposing to reduce the Veteran's 100 percent rating for service-connected prostate cancer to zero percent disabling.  Thereafter, a notice was sent to the Veteran in February 2013, proposing to reduce the Veteran's 100 percent rating for service-connected prostate cancer to zero percent disabling.  The Veteran did not respond or submit additional evidence and therefore, the RO reduced the rating to zero percent in a July 2013 rating decision, with the reduction effective November 1, 2013.  The Veteran appealed that decision to the Board.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014).  The Veteran's prostate cancer is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  A 100 percent rating is provided for one year following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals under the provisions of 38 C.F.R. § 4.71. 

If a disability rating has been continued at the same level for long periods, i.e. five years or more, VA may not reduce the evaluation based on examinations less full and complete than those on which payments were authorized or continued. 38 C.F.R. § 3.344(a). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating. 38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction. Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i). 

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. 38 C.F.R. § 3.951 (2014). The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  Id.  

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.   See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).   Moreover, the Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction.  

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 100 percent evaluation had been in effect for less than five years at the time the reduction took place.   Specifically, the 100 percent rating was in place from November 30, 2010 to November 2013, a period of three years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The January 2013 VA examination, which is the basis of the Veteran's reduction in compensation, found the Veteran has a diagnosis of prostate cancer, in remission, and erectile dysfunction.  Specifically, the Veteran underwent a prostatectomy in April 2011 for the prostate cancer treatment.  At the time of the examination, no voiding dysfunction, no urinary tract or kidney infection were noted.  His last PSA levels, in January and July 2012, were less than 0.04.  Additionally, no residual conditions or complications from the surgery for the prostate cancer were indicated.  He reported that since surgery and removal of the catheter, he has trouble holding his bladder as long as he used to.  Once he feels the urge to void, he has to go now.  He is managing this by controlling the amount of liquids he drinks before leaving for a longer trip.  He stated that if he is going to be in the car for an hour or more, he will void prior to leaving home and not drink any fluids until he is back home or at his destination.  He is not having any urinary incontinence and is not wearing any pads or briefs for just in case moments.  The examiner reported that prostate cancer did not impact the Veteran's ability to work.  He was currently working part-time driving a school van for a private transportation company.

As a result of the findings in the January 2013 VA examination, the RO reduced the Veteran's disability rating from 100 percent to noncompensable for his service-connected prostate cancer.  The Board finds the notice provisions of 38 C.F.R. § 3.105(e) have been satisfied and the reduction in compensation is warranted, based on the January 2013 examiner's finding that the Veteran's prostate cancer is in remission.  The Veteran was experiencing voiding frequency and urgency, but was managing his symptoms and not wearing any pads or briefs.  His ability to work was not impacted and, in fact, he was working part-time.  The evidence clearly shows improvement.  There was no longer any active disease and residual symptoms were minimal.

Increased Rating for Prostate Cancer Effective November 1, 2013

The Board will now evaluate whether an increased rating for the Veteran's service- connected prostate cancer effective November 1, 2013 is warranted based on the evidence of record.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of Sec. 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

As there is no evidence of renal dysfunction present for the Veteran, the Board will consider a higher rating under voiding dysfunction.

A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.  A 40 percent rating is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  Id.  A 60 percent rating is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In the Veteran's August 2013 Notice of Disagreement, he indicated he still has effects of the removal of his prostate with being unable to hold urine and voiding before being able to reach a restroom.  In addition, he listed leakage, wearing at least four Depends pads a day, frequent urination and loss of control of muscle as continued symptoms following his surgery.

Additionally, a private August 2014 office treatment report describes nighttime incontinence and leakage about 3 to 4 times daily and occasionally at night.  

Lastly, the Veteran testified at the September 2014 hearing that he had surgery on the prostate to remove the cancer in April 2011.  After that time, he received a 100 percent rating for one year.  Following the surgery, he experienced urgency leakage as well as loss of muscle control and could not make it to the bathroom most of the time so he had to wear pads.  He testified he goes through two to three pads a day.  Moreover, he testified he has to use the bathroom two to three times a night.  The problems are getting progressively worse as his bladder is starting to retain water and not release all the way.  The Veteran also testified he tries to empty his bladder every half hour to forty-five minutes to avoid an accident.  He experienced some bloat with a few urinary tract infections following the surgery.

The Board notes the January 2013 VA examination indicated the Veteran had no voiding dysfunction; however, in light of the Veteran's August 2013 Notice of Disagreement statement, the August 2014 treatment notation as well as his September 2014 hearing testimony, all which describe changing pads between two and four times a day to control urinary leakage, the Board finds a rating of 40 percent is warranted.  A rating of 60 percent is not warranted because the evidence of record does not indicate a need to change the pads more than four times a day.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's residuals of prostate cancer are adequately compensated by the assigned disability rating.  Notably, the rating is intended to specifically compensate the Veteran for his voiding dysfunction, the reported residual of his prostate cancer post prostatectomy.  Moreover, the Veteran is separately compensated for his erectile dysfunction, another reported residual of the prostate cancer.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence supports granting a rating of 40 percent for the Veteran's residuals of prostate cancer effective November 1, 2013 but not a full restoration of his 100 percent disability rating from November 1, 2013.  Hence, the appeal as to this issue is granted in part.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).
						(CONTINUED ON NEXT PAGE)

ORDER

The reduction of the rating for service-connected prostate cancer from 100 percent to noncompensable effective November 1, 2013 was proper.

Entitlement to a 40 percent disability rating for service-connected prostate cancer effective November 1, 2013 is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


